         Case 1:17-cr-00630-ER Document 127 Filed 09/27/19 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------                   x
 UNITED STATES OF AMERICA                                :
                                                         :
            - v. -                                       :
                                                         :   S6 17 Cr. 630 (ER)
 MARK S. SCOTT,                                          :
                                                         :
                      Defendant.                         :
 ------------------------------------                   x

    MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT’S MOTION TO
             SUPPRESS HIS POST-ARREST STATEMENT

                               PRELIMINARY STATEMENT

       On September 5, 2018, the defendant Mark Scott, who is a lawyer, was arrested for

conspiring to launder $400 million in proceeds of a pyramid scheme involving a purported

cryptocurrency known as “OneCoin.” In a videotaped post-arrest interview, law enforcement

agents read Scott his Miranda rights. Scott then signed a form stating that he had read his rights,

understood them, and was willing to answer questions without a lawyer present. He then

proceeded to answer questions. Scott admits that he told the agents he understood his rights and

that he executed the waiver.       There is also no suggestion that the waiver was coerced or

involuntary. But Scott now claims, in an untimely motion to suppress, that after waiving his right

to counsel, he later invoked his right to counsel on two occasions and the agents nonetheless

continued the interview. Scott’s first purported invocation, which involved a statement about

placing a call to a civil attorney, was not a clear invocation and was unrelated to custodial

interrogation and therefore outside the scope of Miranda v. Arizona, 384 U.S. 436 (1966). Scott’s

second purported invocation was at best ambiguous and did not constitute an invocation under

controlling law. Finally, at the end of the interview, when Scott clearly invoked his right to


                                                1
         Case 1:17-cr-00630-ER Document 127 Filed 09/27/19 Page 2 of 11



counsel, the agents immediately ended the interview and did not ask him any additional substantive

questions. Scott’s untimely motion should accordingly be denied.

                                       BACKGROUND

        On August 21, 2018, a Grand Jury sitting in the Southern District of New York returned a

sealed one-count indictment, S6 17 Cr. 630 (ER) (the “S6 Indictment”), charging the defendant

with conspiracy to commit money laundering in violation of Title 18, United States Code, Section

1956(h). See Dkt. No. 6. The S6 Indictment alleges that from at least 2016 through 2018, the

defendant conspired to conceal the nature, location, source, ownership, or control of

“approximately $400 million in proceeds of a pyramid scheme involving a purported

cryptocurrency known as ‘OneCoin.’” Dkt. No. 6 at 1, 2. Specifically, the defendant—a U.S.

citizen and attorney, employed for a portion of the relevant time period as a partner at an

international law firm—organized, owned, and operated a series of investment funds known as the

“Fenero Funds,” which he used for the purpose of laundering OneCoin fraud proceeds. After being

introduced in or about September 2015 to Ruja Ignatova—one of the co-founders of OneCoin—

Scott engaged in a scheme to launder approximately $400 million of OneCoin proceeds on

Ignatova’s behalf through the Fenero Funds and related entities between approximately 2016 and

2018. Ultimately, Scott transferred millions of dollars of OneCoin proceeds into the United States

for his own personal use, including to purchase multi-million dollar homes, a yacht, and luxury

cars.

        On September 5, 2018, federal agents arrested the defendant in Barnstable, Massachusetts,

and the S6 Indictment was unsealed. Scott was transported to the Barnstable Police Department

for questioning. The entire interview, which lasted approximately an hour and ten minutes, was

recorded on video. FBI Special Agent James Eckel and IRS-Criminal Investigation Special Agent

Kristine Fata conducted the interview of Scott.


                                                  2
         Case 1:17-cr-00630-ER Document 127 Filed 09/27/19 Page 3 of 11



       At the beginning of the interview, Special Agent Eckel read Scott his Miranda rights. GX

A at 7:25:36. 1 Scott stated that he understood his rights. Id. at 7:26:14. The agents then gave

Scott a written “Advice of Rights” form. See GX B. The form stated, among other things, “Before

we ask you any questions, you must understand your rights,” including the fact that “You have the

right to talk to a lawyer for advice before we ask you any questions,” and, “You have the right to

have a lawyer with you during questioning.” Id. The form also stated, “If you decide to answer

questions now without a lawyer present, you have the right to stop answering at any time.” Id.

       Below these enumerated rights was a section titled, “Consent.” Here, Scott signed his

name indicating he agreed with the following statement: “I have read this statement of my rights

and I understand what my rights are. At this time, I am willing to answer questions without a

lawyer present.” Id. Scott then proceeded to answer the agents’ questions. Although the interview

was being video-recorded, Special Agent Eckel took notes in a notebook throughout the interview.

       After approximately thirty-four minutes, the agents prepared to take a break in the

interview and stood up to exit the interview room. GX A at 7:59:16. As the agents got up to leave,

Scott stated to the agents, “One question I have for you though. Uhh…[inaudible]...right now, but

if I have to go to Boston and go in front of a judge, I’d like to make sure that I call a lawyer soon

so I have somebody there.” Id. at 7:59:22. When Special Agent Eckel asked Scott if he had a

lawyer, Scott replied, “Well, I don’t have a criminal lawyer because I never needed one. But I have

a, I have a few law firms, I have one in particular I would call. The litigators at least, I’m sure they

know somebody.” Id. 7:59:37. Scott added, “I just want to know, like, where I’m going, so I can

tell them, and so they can prepare for me to be there.” Id. at 7:59:58 (collectively with Scott’s

statements at 7:59:22-8:00:03, “Scott’s First Statement”). Special Agent Eckel informed Scott that


1
 In order to assist the Court in its review of the video of Scott’s post-arrest interview, see Def.
Exhibit B, the Government has attached as Exhibit A a draft transcript of the full interview.


                                                   3
         Case 1:17-cr-00630-ER Document 127 Filed 09/27/19 Page 4 of 11



he would be permitted to make this phone call later. Id. at 8:00:02; 8:00:11. The agents then left

the room for approximately six-and-a-half minutes. When the agents returned to the room, the

interview continued. Id. at 8:07:12.

       Several minutes after the interview resumed, the agents showed Scott a binder that

contained, among other things, a set of documents pertaining to a “share sale and purchase

agreement” for an investment made by the Fenero Funds into “Cryptoreal Investment Trust” (the

“Cryptoreal Transaction”). Special Agent Fata asked Scott a series of questions about the

Cryptoreal Transaction, including, “where did the money come into,” and “where did the money

end up?” Id. at 8:12:13, 8:12:53. In response, Scott stated “I don’t, I don’t remember this

transaction that well. I would have to see more documents. If we get this detailed, then I really

should should umm get a lawyer involved. Umm, because I just don’t remember and I don’t want

to say anything wrong.” Id. at 8:12:57 (“Scott’s Second Statement”). After Scott’s Second

Statement, Special Agent Eckel continued to transcribe notes from the interview into his notebook,

and review his notes. Id. at 8:12:58–8:14:06. Special Agent Fata also took the binder away from

Scott during this pause in questioning. The agents did not ask Scott any additional questions about

the Cryptoreal Transaction for the duration of the interview, and Scott continued to answer the

agents’ questions.

       After Special Agent Eckel finished transcribing his notes, and reviewing the notes in his

notebook, he resumed the questioning of Scott on a new topic. Id. at 8:14:05. Specifically, Special

Agent Eckel asked Scott to remind the agents who the investors in the Fenero Funds had been. Id.

In response to a series of questions about Fenero’s investors, Scott lied to the agents about who

Fenero’s investors were and where the money in the Fenero Funds was from. Scott’s false

statements included, among others, that OneCoin and Ruja Ignatova had nothing to do with Fenero




                                                4
         Case 1:17-cr-00630-ER Document 127 Filed 09/27/19 Page 5 of 11



or any other funds that Scott had worked on. Id. at 8:26:46. As noted above, contrary to Scott’s

statements to the agents, all of the money invested into the Fenero Funds was derived from the

OneCoin fraud scheme and was invested into the Fenero Funds on behalf of Ignatova. After the

agents confronted Scott about his untruthful statements, and informed him that they had evidence

that Fenero was funded by proceeds from OneCoin, Scott informed the agents that “I’d like to have

a lawyer help me.” Id. at 8:32:49. After Scott made this statement, the agents concluded the

interview, and did not ask Scott any additional substantive questions.

                                         ARGUMENT

       As noted below, Scott’s motion is untimely and was therefore waived by Scott.

Furthermore, Scott’s First Statement about a lawyer was not a request for the assistance of counsel

in dealing with a custodial interrogation and was therefore outside the protections of Miranda.

Scott’s Second Statement about a lawyer was ambiguous and equivocal and therefore did not

constitute an invocation of the right to counsel under controlling law. Scott’s suppression motion

should be denied.

       A.      Applicable Law

        “After a knowing and voluntary waiver of rights under Miranda v. Arizona, 384 U.S. 436,

86 S.Ct. 1602, 16 L.Ed.2d 694, law enforcement officers may continue questioning until and unless

a suspect clearly requests an attorney.” Davis v. United States, 512 U.S. 452, 452 (1994). “In

general, a suspect who reads, acknowledges, and signs an ‘advice of rights’ form before making a

statement has knowingly and voluntarily waived Miranda rights.” United States v. Taylor, 745

F.3d 15, 23 (2d Cir. 2014). In addition, “[w]here the prosecution shows that a Miranda warning

was given and that it was understood by the accused, an accused’s uncoerced statement establishes

an implied waiver of the right to remain silent.” United States v. Oehne, 698 F.3d 119, 124 (2d

Cir. 2012).


                                                5
         Case 1:17-cr-00630-ER Document 127 Filed 09/27/19 Page 6 of 11



       If, after waiving his Miranda rights, a defendant subsequently invokes his right to counsel,

“interrogation must stop and the invocation must be ‘scrupulously honored.’” United States v.

Gonzalez, 764 F.3d 159, 165 (2d Cir. 2014). But if a defendant chooses to invoke his right to

counsel after a prior waiver, “he must do so through a clear, unambiguous, affirmative action or

statement.” United States v. Plugh, 648 F.3d 118, 124 (2d Cir. 2011). If “an accused makes a

statement concerning the right to counsel that is ambiguous or equivocal or makes no statement,

the police are not required to end the interrogation, or ask questions to clarify whether the accused

wants to invoke his or her Miranda rights.” Id. at 123 (quoting Berghuis v. Thompkins, 560 U.S.

370, 381 (2010)). This “requirement of an unambiguous invocation of Miranda rights results in

an objective inquiry that avoids the difficulties of proof and provides guidance to officers on how

to proceed in the face of ambiguity.” Id. (quoting Berghuis, 560 U.S. at 381).

       If a defendant waives his Miranda rights, but later refers to a lawyer in a way that “is

ambiguous or equivocal in that a reasonable officer in light of the circumstances would have

understood only that the suspect might be invoking the right to counsel,” the law does not require

that the agents stop questioning the defendant. Davis, 512 U.S. at 452 (holding that statement

“Maybe I should talk to a lawyer” was not a request for counsel); see also Diaz v. Senkowski, 76

F.3d 61, 63 (2d Cir. 1996) (statements “I think I want a lawyer” and “Do you think I need a

lawyer?” were not a request for counsel); United States v. Lights, 208 F. Supp. 3d 568, 576

(S.D.N.Y. 2016) (statement “Can I call a lawyer?” was not a request for counsel); United States v.

Banki, 2010 WL 11606510, at *1 (S.D.N.Y. Mar. 24, 2010) (statement “I think I need a lawyer”

was not a request for counsel).

       Furthermore, the Davis protection against further police-initiated interrogation “applies

only when the suspect has expressed his wish for the particular sort of lawyerly assistance that is




                                                 6
         Case 1:17-cr-00630-ER Document 127 Filed 09/27/19 Page 7 of 11



the subject of Miranda.” McNeil v. Wisconsin, 501 U.S. 171, 178 (1991) (emphasis in original).

In other words, “[i]t requires, at a minimum, some statement that can reasonably be construed to

be an expression of a desire for the assistance of an attorney in dealing with custodial interrogation

by the police.” Id. (emphasis in original). Conversely, a “request for the assistance of counsel in

some manner that does not involve assistance in responding to questions by the police” does not

trigger the Miranda-Davis prohibition on further questioning. United States v. Pinto-Thomaz, 357

F. Supp. 3d 324, 338 (S.D.N.Y. 2019) (quoting United States v. Chavez, No. 14-cr-00185(JAM),

2015 WL 1650838, at *5 (D. Conn. Apr. 14, 2015)).

       B.      Discussion

       As an initial matter, any argument that Scott’s post-arrest statement should be suppressed

is untimely and has been waived by Scott. Here, the Federal Rules are explicit; any such motion

must be raised by the date set by the court, and the failure to do so constitutes a waiver. See Fed.

R. Crim. P. 12(b)(3), 12(c); see also United States v. Howard, 998 F.2d 42, 52 (2d Cir. 1993)

(finding that defendant failed to show cause for failure to file timely motion to suppress evidence).

Defendant’s pre-trial motions were due more than four months ago on May 14, 2019. The

Government produced Scott’s post-arrest statement to defense counsel over a year ago, on

September 14, 2018. Scott has articulated no basis for his failure to file his motion by the Court’s

deadline. Nor could he. Accordingly, Scott’s right to bring a motion to suppress at this stage has

been waived.

       Procedural defects aside, there is no basis to grant Scott’s motion on the merits. The video

of Scott’s post-arrest interview makes clear that the agents read Scott his Miranda rights; Scott

stated that he understood his rights; Scott signed a written form stating that he understood his rights

and was waiving them; and Scott then proceeded to answer the agents’ questions. Those facts

establish a knowing and voluntary waiver, which Scott concedes in his Motion. Accordingly, to


                                                  7
             Case 1:17-cr-00630-ER Document 127 Filed 09/27/19 Page 8 of 11



then invoke the right to counsel, Scott’s invocation would have to be clear, unambiguous, and

unequivocal. The first two purported invocations that the defendant has identified do not satisfy

that test.

        In Scott’s First Statement, Scott asked the agents if he could make a phone call to a civil

law firm to ask the civil attorneys if they had any recommendations for a criminal attorney who

could appear at Scott’s bail proceeding later that day. See GX A at 7:59:22-7:59:45. Scott’s

request to speak with a civil attorney, who might in turn have a recommendation for a lawyer who

could assist Scott at his bail proceeding, was clearly not a request for an attorney to assist him in

dealing with the interrogation with the agents. Such a request to speak with an attorney for a

purpose other than dealing with a custodial interrogation does not trigger the protections afforded

by Miranda-Davis. See McNeil, 501 U.S. at 178.

        Later in the interview, the agents referred Scott to documents in a binder and asked Scott a

series of questions about a particular transaction that the Fenero Funds had engaged in (i.e., the

Cryptoreal Transaction). After Special Agent Fata asked where the money from that transaction

ended up going, Scott stated “I don’t, I don’t remember this transaction that well. I would have to

see more documents. If we get this detailed, then I really should should umm get a lawyer

involved. Umm, because I just don’t remember and I don’t want to say anything wrong.” GX A

at 8:12:57. Scott’s Second Statement was far from a clear, unambiguous, and unequivocal

invocation as he now claims. In his motion, Scott claims that he said “I really should get a lawyer

involved.” Def. Mot. at 10. However, this was not what Scott actually said. Scott stated, “if we

get this detailed, then I really should . . . get a lawyer involved.” GX A at 8:12:57. Ambiguous

statements such as this do not constitute a clear invocation of counsel. See Davis, 512 U.S. at 452

(“Maybe I should talk to a lawyer” was not a clear invocation); Diaz, 76 F.3d at 63 (“I think I want




                                                 8
         Case 1:17-cr-00630-ER Document 127 Filed 09/27/19 Page 9 of 11



a lawyer” was not a clear invocation). 2

       The defendant’s reliance on Wood v. Ercole, 644 F.3d 83, 91 (2d Cir. 2011) is entirely

misplaced. In Wood, the defendant stated, “I think I should get a lawyer involved.” Wood, 644

F.3d at 87. In holding that Wood’s statement was unambiguous, the court compared his statement

to other statements that evidenced an internal debate on behalf of the declarant, such as “perhaps

I should get a lawyer,” and “maybe I need a lawyer.” Id. Scott’s statement evidences the exact

internal debate and ambiguity that Wood’s statement lacked: “if we get this detailed, then I really

should . . . get a lawyer involved.” GX A at 8:12:57. Far from making an unequivocal statement,

Scott’s statement was framed as a hypothetical that referenced something that might happen, at

which point Scott might then want a lawyer. Ambiguous statements such as this do not require

law enforcement officers to terminate the interview. As the Court found in Diaz, “‘when the

officers conducting the questioning reasonably do not know whether or not the suspect wants a

lawyer, a rule requiring the immediate cessation of questioning would transform the Miranda

safeguards into wholly irrational obstacles to legitimate police investigative activity.’” Diaz, 76

F.3d at 64 (quoting Davis, 512 U.S. at 458).     Therefore, “if a suspect makes a reference to an

attorney that is ambiguous or equivocal in that a reasonable officer in light of the circumstances



2
  The defendant notes in his brief that Scott is a trained corporate lawyer and not a criminal
lawyer, and therefore he lacked experience and familiarity with Miranda. If anything, Scott’s
training as a lawyer and his high intelligence and education, rendered him more capable of
communicating in a clear and unambiguous way that he wished to speak with a lawyer before
continuing with any questioning. In fact, Scott demonstrated during the interview that he
understood how to communicate clearly that he wanted to end the interview and/or speak with a
lawyer. At the outset of the interview, Scott stated “I can speak to you a little bit, I mean, yeah
sure, that’s okay. I’ll say stop, and we stop.” GX A at 7:28:00. Then, at the end of the
interview, Scott stated “I’d like to have a lawyer.” Id. at 8:32:49. Scott’s status as a well-
educated lawyer, and the statements he made during the interview, make it clear he understood
how to clearly communicate a desire to end the interview and to speak with a lawyer before
answering any additional questions.


                                                 9
        Case 1:17-cr-00630-ER Document 127 Filed 09/27/19 Page 10 of 11



would have understood only that the suspect might be invoking the right to counsel, [Second

Circuit] precedents do not require the cessation of questioning.” Id. Because Scott did not clearly

invoke his right to counsel, Special Agents Eckel and Fata were entitled to continue the interview.

       Furthermore, contrary to Scott’s claim in his motion, see Mot. at 11, the agents’ response

to the Second Statements, and remainder of the interview, demonstrate that Scott’s Second

Statement was far from an unambiguous request for counsel. Rather than end the interview,

Special Agent Eckel briefly paused to transcribe notes in his interview notebook, and review the

notes he had already taken, as he did at other points throughout the interview. See, e.g., GX A at

7:58:47 – 7:59:09. After Special Agent Eckel finished updating and reviewing his notes, he

resumed asking Scott questions. Id. at 8:14:05. Notably, for the duration of the interview, the

agents did not ask Scott any additional questions about the Cryptoreal Transaction; in other words,

the agents did not ask Scott the detailed type of questions that Scott had indicated he might want

to have a lawyer present for. Instead, Special Agent Eckel resumed asking Scott questions on a

new topic. Id. Scott immediately continued to answer the agents’ questions without any hesitation.

Id. at 8:14:15. Finally, when Scott stated later in the interview that he’d “like to have a lawyer”

before discussing anything further, the agents ended the interview immediately, and thanked Scott

for talking to them. Id. at 8:32:49. 3 This sequence of events shows that the agents reasonably did

not understand Scott’s Second Statement to be a clear request for counsel. Further, when the

agents were faced with a clear invocation of counsel, they immediately stopped questioning Scott. 4


3
 Although the agents continued to speak with Scott, they did not ask him any substantive
questions after this.
4
 The defendant is not requesting an evidentiary hearing, and here, where the relevant facts are
contained within the post-arrest video itself, a hearing is unnecessary. See United States v.
Watson, 404 F.3d 163, 167 (2d Cir. 2005); see also United States v. Rosa, 2018 WL 722857, at *
3 (S.D.N.Y. Feb. 6, 2018) (denying suppression motion without evidentiary hearing where post-
arrest interview was on video).


                                                10
        Case 1:17-cr-00630-ER Document 127 Filed 09/27/19 Page 11 of 11



                                       CONCLUSION

       For the foregoing reasons, the Court should deny Scott’s motion to suppress his post-

arrest statements.

Dated: New York, New York
       September 27, 2019

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney


                                        by:          /s/
                                              Nicholas Folly /Christopher J. DiMase
                                              Assistant United States Attorneys
                                              (212) 637-1060 / 2433

                                              Julieta V. Lozano
                                              Special Assistant United States Attorney
                                              (212) 335-4025




                                                11
